DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshelman et al. [US 20020171551].
As to claims 1-3 are rejected using the same priors art and reasoning as to that of claims 4-6, respectively.

As to claim 4. Eshelman discloses A method for detecting behavioral disorder of a person in early stage, said method comprising the steps of: 
capturing videos of the person, [0065, 0114] receive live video signals from cameras, through a plurality of camera modules, [fig. 1, 0114] cameras 135, 136, wherein the captured videos are utilized to observe behavior of the person, [0065, 0114, 0117] recognize person’s movement, moving quickly or slowly, playing; 
preprocessing the captured videos through a processing unit, [fig. 3, 0065] mental state/health state classifier 290, for generating behavioral disorder report of the person, [0098] the classifier generates a mental state vector based on the video input, wherein the processing unit is connected with the plurality of camera modules, [fig. 3, 0054, 0102] video input from cameras; 
detecting motion of the person from the captured videos through a motion detection sensor, [0013] user’s movement detected using motion sensor, wherein the motion detection sensor is connected with the processing unit, [fig. 1, 0013, 0051]; 
extracting features from the captured videos through an extractor, [fig. 3, 0065] video image classifier 240 classifies movement types, which is connected with the motion detection sensor, [0052, 0054] the classifier is implemented using the controller 100 which is connected to all the sensors as shown in fig. 1; and 
differentiating abnormal behavior from normal behavior of the person, [0093, 0114], through a classifier which is connected with the extractor, [0052, 0054] the classifier is implemented using the controller 100 which is connected to all the sensors as shown in fig. 1.

As to claim 5. Eshelman discloses The method of claim 4, wherein guardian is notified through an alarm unit when the abnormal behavior is detected by the classifier, [0051] alarm output provided to a remote observer, or [0116] caretaker.

As to claim 6. Eshelman discloses The method of claim 4, wherein the abnormal behavior of the person detected by the classifier helps the guardians to start treatment of the person in early stage of abnormality, [0117] output indicating a high probability of depression; wherein [0006] the data helps make diagnosis, and [0018] need for intervention and stimulate action.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688